      Case 1:17-cv-00233-VSB-BCM Document 152 Filed 12/17/20 Page 1 of 1




                                                                                              12/17/2020


Laura A. Del Vecchio
Partner
ldelvecchio@hpmb.com

                                                     December 14, 2020
By ECF
                                           Application GRANTED. Dkt. No. 151-1 shall remain under
Honorable Barbara C. Moses                 seal. SO ORDERED.
United States Magistrate Judge
United States District Court
for the Southern District of New York      _______________________________
Daniel Patrick Moynihan Courthouse         Barbara Moses, U.S.M.J.
500 Pearl Street, Room 740                 December 17, 2020
New York, New York 10007

                Re:    Fung-Schwartz v. Cerner, 17 Civ. 233 (VSB)(BCM)

Dear Magistrate Judge Moses:

        We represent Defendants in the Fung-Schwartz lawsuit. Pursuant to Your Honors’
directives in the order of November 16, 2020, we intend to file a motion seeking relief under Rule
37(c). In consideration of Your Honor’s Individual Rule of Practice No. 3, and Section 6 of the
SDNY ECF Rules and Instructions, I write to request leave to file an exhibit to that motion under
seal.

        In support of the motion to strike portions of plaintiffs’ supplemental expert report,
Defendants intend to rely on a one page Historical Income Report that is an exhibit to a defense
expert’s report. This report includes sensitive financial information from the plaintiffs’ tax forms
that were previously disclosed by plaintiff and marked Confidential-For Attorneys Eyes Only. We
have conferred with plaintiff regarding the submission of this document as an exhibit and have
agreed to file a version of this report with all numbers redacted and submit the full, unredacted
report under seal. We now respectfully request that Your Honor grant us permission to proceed in
this manner.

        Thank you for considering this request.


                                                     Respectfully submitted,


                                                     Laura A. Del Vecchio
cc: Counsel of Record (via ECF)
